Motion for a stay denied. Memorandum: The moving papers fail to disclose sufficient ground to justify the granting of a stay. It appears from statements made upon oral argument of the motion and from certain papers filed in connection with the application that the appeal is mainly directed toward certain allowances made by the Special Term. It appears that more than 30% of these allowances will not be paid until a period of time commencing in July, 1957 and concluding in January, 1959. If the appeal is promptly prosecuted, there appears to be no reason, and none has been supplied, to justify the granting of the stay.
11